Title: New York Ratifying Convention. Notes on Debates, [24 June 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 24, 1788]


Lansing …
mode of appointment duration in office means of controul—






Chancellor—
Senators equally interested in preserving the residuary powers—



Senate intended as representation of the sovereignties of the states—Therefore ought to be dependent.




{
States have never exercised power of rotation—





Rotation in Congress has been valuable—Parties have been extinguished—Will not have less stability—If there no danger that they may betray their trust—Small number—Sickness of a member—Non attendance—





Will other members be solicitous to compell attendance?
}






Mr. Lansing—
☞


1—
to make them actual repres:

Representatives will be guardians of state sovereighties
}


2 
to make them dependent—



3 
Knowlege of circumstances best promoted




4 
Perpetual body—

Perpetiation of faction—



5 
Corruption




6 
Social views ought to be regarded—
{
Can represent be divested of local views?



[Hamilton]
Observations on Necessity of—





stable principle—





Necessary of considerable duration





for knowledge





responsibil[it]y





sense of national character





safety against executive





Influence of the states










Melancton Smith—



Senate ought to have power to perpetuate themselves—
}




Lansing
Contrast views of the states with the views of the people
}











State passions &c. will operate.










Lansing—
Representation of the StatesRepresentation of States—
}










Smith impossible to form a genuine representation—


Therefore must checkTherefore must weaken the senate.Question whether a sufficient stability will not be given?—Six years sufficient to acquire but when practice?Unchangeable bodyDistance will weaken dependence!Policy of the present confederation.


